                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

DALISA L HUNT                                       CIVIL ACTION NO. 17-cv-0429

VERSUS                                              JUDGE ELIZABETH E. FOOTE

EMPLOYEE ET AL                                      MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Dalisa Hunt (“Plaintiff”) filed this civil action in federal court based on an assertion

of diversity jurisdiction. The second amended complaint (Doc.17) established that Plaintiff

is a citizen of Louisiana, Defendant Letraviata Gregory is a citizen of Tennessee, Swift

Transportation is a citizen of Arizona, and Mohave Transportation is a citizen of Arizona.

       Before the court is a Motion for Leave to Intervene (Doc. 59) by Family Dollar

Stores of Louisiana, Inc. Family Dollar alleges that it is entitled to intervene and seek

reimbursement of workers’ compensation benefits that it has paid in connection with

Plaintiff’s injuries.

       A complaint in intervention that seeks to assert a workers’ compensation

subrogation claim requires diversity between the intervenor (who is aligned as a plaintiff)

and the defendants. Dushane v. Gallagher Kaiser Corp., 2005 WL 1959151 (W.D. La.

2005). Accordingly, it is important to know Family Dollar’s citizenship before deciding

whether it should be allowed to intervene. If Family Dollar shares citizenship with any of

the defendants (Arizona and Tennessee), it could destroy jurisdiction and require dismissal

for lack of subject matter jurisdiction.
       Family Dollar’s proposed complaint in intervention states that it is authorized to do

business in Louisiana, but it does not appear to allege its citizenship in accordance with

applicable law. A corporation is deemed to be a citizen of (1) the state in which it was

incorporated and (2) the state where it has its principal place of business. 28 U.S.C. §

1332(c)(1). To establish diversity jurisdiction, a complaint must set forth “with specificity”

a corporate party’s state of incorporation and its principal place of business. “Where the

plaintiff fails to state the place of incorporation or the principal place of business of a

corporate party, the pleadings are inadequate to establish diversity.” Joiner v. Diamond M

Drilling Co., 677 F.2d 1035, 1039 (5th Cir. 1982). The Fifth Circuit requires strict

adherence to these straightforward rules. Howery v. Allstate Ins. Co., 243 F.3d 912, 919

(5th Cir. 2001).

       The court cannot determine from Family Dollar’s current motion whether granting

leave for it to intervene would destroy subject matter jurisdiction. Accordingly, Family

Dollar’s Motion for Leave to Intervene (Doc. 59) is denied without prejudice. Liberty

will be allowed until April 27, 2020 to submit a new motion that sets forth appropriate

facts regarding its citizenship.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 8th day of April, 2020.




                                         Page 2 of 2
